STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    October 25, 2018
               Plaintiff-Appellee,

v                                                                   No. 339498
                                                                    Wayne Circuit Court
WILLIAM MORRIS GRIFFIN,                                             LC No. 17-000234-01-FH

               Defendant-Appellant.


Before: MURRAY, C.J., and BORRELLO and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial conviction of assault with intent to do great
bodily harm less than murder (“AWIGBH”), MCL 750.84. Defendant was also charged with
assault with a dangerous weapon (“felonious assault”), MCL 750.82, but the jury was unable to
reach a verdict on that charge, hence a mistrial was declared. Defendant was sentenced to 23
months to 10 years’ imprisonment. For the reasons set forth in this opinion, we affirm
defendant’s conviction and sentence.

                                       I. BACKGROUND

       This appeal arises out of an argument between defendant and the victim, Derrick Turner.
Both men worked at Papa Pizza’s in Detroit as pizza delivery drivers. On the night of December
26, 2016, both were working when the victim accused defendant of stealing his customers.
Defendant took exception and according to the victim, approached the victim in a threatening
manner. The victim left to make deliveries and when he returned defendant approached him
with an aluminum baseball ball. Defendant struck the victim in the head and shoulder.
Eventually another employee of Papa Pizza broke up the fight.

        After the fight, the victim noticed that his head was bleeding profusely. The police were
called and the victim went to the hospital where he received 18 staples to his head. He was
diagnosed with a closed head injury.

       According to defendant’s testimony at trial, the victim initiated the fight by attempting to
punch defendant. Defendant testified that although he punched the victim in the face three times,
he never had a weapon. Defendant further testified that he was unsure how the victim received a
head wound because defendant never hit the victim in the head.


                                                -1-
       As previously stated, defendant was convicted and sentenced on the charge of AWIGBH.
A mistrial was declared on the charge of felonious assault. This appeal then ensued.

                            II. SUFFICIENCY OF THE EVIDENCE

       On appeal, defendant first argues that the evidence was insufficient to convict him of
AWIGBH. This Court reviews a challenge to the sufficiency of the evidence in a jury trial de
novo. People v Gaines, 306 Mich App 289, 296; 856 NW2d 222 (2014). The evidence is
viewed “in the light most favorable to the prosecution, to determine whether the trier of fact
could have found that the essential elements of the crime were proved beyond a reasonable
doubt.” Id.

       MCL 750.84, which governs the crime of AWIGBH, provides, in relevant part:

       (1) A person who does either of the following is guilty of a felony punishable by
       imprisonment for not more than 10 years or a fine of not more than $5,000.00, or
       both:

       (a) Assaults another person with intent to do great bodily harm, less than the
       crime of murder.

“This Court has defined the intent to do great bodily harm as an intent to do serious injury of an
aggravated nature.” People v Brown, 267 Mich App 141, 147; 703 NW2d 230 (2005) (quotation
marks and citation omitted). People v Stevens, 306 Mich App 620, 628; 858 NW2d 98 (2014).
AWIGBH is a specific intent crime, and “only minimal circumstantial evidence is necessary to
show that a defendant had the requisite intent.” Stevens, 306 Mich App at 629. A defendant’s
behavior can lead to an inference that he or she intended to cause serious harm. Id. Such
behavior includes “the use of a dangerous weapon or the making of threats.” “Only minimal
circumstantial evidence is necessary to show defendant’s intent.” Id.

        Here, defendant argues that there was insufficient evidence to convict him because (1)
according to defendant’s testimony, he acted in self-defense, and (2) according to defendant’s
testimony, defendant never possessed a bat. Hence, it becomes readily apparent that for
defendant’s argument to prevail on appeal, this Court could only consider defendant’s version of
events. However, contrary to defendant’s request, it is the trier of fact, and not this Court, who
must weigh the evidence presented at trial. Additionally, a jury has the freedom to “ ‘believe or
disbelieve, in whole or in part, any of the evidence presented at trial.’ ” People v Unger, 278
Mich App 210, 228; 749 NW2d 272 (2008). This Court has also been instructed by our Supreme
Court that: “ ‘[j]uries, not appellate courts, see and hear witnesses and are in a much better
position to decide the weight and credibility to be given to their testimony.’ ” People v Wolfe,
440 Mich 508, 515; 489 NW2d 748 (1992) (citation omitted). Therefore, this Court does not
generally “interfere with the trier of fact’s determinations regarding the weight of the evidence or
the credibility of witnesses.” Stevens, 306 Mich App at 628.

        While we concur with defendant that our case law dictates that: “‘A finding that a
defendant acted in justifiable self-defense necessarily requires a finding that the defendant acted
intentionally, but that the circumstances justified his actions,’ ” People v Guajardo, 300 Mich
App 26, 43; 832 NW2d 409 (2013) (citation omitted), this Court must view the evidence in the
                                                -2-
light most favorable to the prosecution. Gaines, 306 Mich App at 296. Therefore, in
adjudicating defendant’s claim, we must review all of the evidence, not just the testimony of
defendant and our review of that evidence leads us to conclude that there existed legally
sufficient evidence from which the trier of fact could find defendant guilty of AWIGBH.

        We reach this conclusion by holding that the evidence elicited from the victim, including
the victim’s testimony that defendant instigated the fight using an aluminum baseball bat, as well
as the grievous injury the victim sustained, sufficiently demonstrate that defendant intended to
cause serious injury of an aggravated nature. We further hold that the victim presented
testimony, that if believed by the trier of fact, was sufficient evidence to support the jury’s
finding that defendant intended to seriously injure the victim, and thus, that defendant was guilty
of AWIGBH. Accordingly, sufficient evidence was presented to support defendant’s conviction
of AWIGBH, and defendant’s claim of insufficient evidence must fail.

                       II. THE GREAT WEIGHT OF THE EVIDENCE

       Defendant next argues that he is entitled to a new trial because the jury’s verdict
regarding the AWIGBH charge was against the great weight of the evidence.

        This Court reviews “a trial court’s grant or denial of a new trial on the ground that the
verdict was against the great weight of the evidence” for an abuse of discretion. Unger, 278
Mich App at 232. “An abuse of discretion occurs when a trial court’s decision falls outside the
range of reasonable and principled outcomes, or when the trial court makes an error of law.”
People v Washington, 321 Mich App 276, 282; 908 NW2d 924 (2017).

        “The test to determine whether a verdict is against the great weight of the evidence is
whether the evidence preponderates so heavily against the verdict that it would be a miscarriage
of justice to allow the verdict to stand.” People v Musser, 259 Mich App 215, 218-219; 673
NW2d 800 (2003). In general, a verdict is only vacated if “the evidence does not reasonably
support it and it was more likely the result of causes outside the record, such as passion,
prejudice, sympathy, or some other extraneous influence.” People v Lacalamita, 286 Mich App
467, 469-470; 780 NW2d 311 (2009).

        Defendant argues that the jury’s verdict was not based on the evidence presented in the
trial court, and suggests that instead, the jury was swayed by sympathy for the victim. In support
of this argument, defendant contends that the declaration of a mistrial regarding the felonious
assault charge demonstrates that the jury did not believe that defendant used a bat to assault the
victim. Defendant hypothesizes that the jury nevertheless felt it necessary to find defendant
guilty of AWIGBH out of a sense of sympathy for the victim. However, defendant offers no
evidence to substantiate his claim that the jury’s verdict was the result of unwarranted sympathy
for the victim, or that an appeal to emotion led the jury to find defendant guilty of AWIGBH.
Defendant merely states there was not sufficient evidence presented to convict him of either
AWIGBH or felonious assault, but that the jury must have found him guilty of AWIGBH out of
sympathy for the victim. Defendant’s argument also implies that the jury rendered an
inconsistent verdict by finding him guilty of AWIGBH, but failing to find him guilty of felonious
assault. We conclude defendant’s claim is without merit. Initially we note that: “[I]nconsistent
verdicts within a single jury trial are permissible and do not require reversal.” People v Putman,

                                                -3-
309 Mich App 240, 251; 870 NW2d 593 (2015). Defendant’s argument also presupposes that
there was not sufficient evidence presented to convict him of AWIGBH. “[W]hether the
evidence was sufficient to sustain a conviction and whether the verdict was against the great
weight of the evidence are two separate questions.” People v Brown, 239 Mich App 735, 746 n
6; 610 NW2d 234 (2000). However, because defendant’s argument is premised on the
contention that the evidence was insufficient to support his conviction of AWIGBH, the success
of defendant’s “great weight of the evidence” argument is contingent on the success of his
“sufficiency of the evidence” argument. Id. Accordingly, since defendant failed to show that the
evidence was insufficient to convict him of AWIGBH, he has also failed to show that the verdict
was against the great weight of the evidence.

        Defendant also argues that the jury’s verdict was against the great weight of the evidence
because the victim’s testimony was not credible. Defendant asserts that the victim’s testimony
was not credible because defendant and the victim gave conflicting testimony regarding the
nature of the events that led to defendant’s conviction. Again, it is the trier of fact who is
responsible for determining the credibility of the evidence presented, because “the weight and
credibility of evidence, and the inferences to be drawn from the evidence, are matters for the jury
to resolve.” People v Anderson, 322 Mich App 622, 632; 912 NW2d 607 (2018). The jury
concluded that the victim’s testimony, in addition to the other evidence presented, supported
defendant’s conviction of AWIGBH. Because the jury’s finding is supported by legally
sufficient evidence, this Court does not interfere with the jury’s credibility determinations.
Stevens, 306 Mich App at 628.

        In his argument, defendant puts a great deal of emphasis on the fact that there was
conflicting evidence presented in this trial. However, that defendant’s testimony conflicted with
the victim’s is not determinative because conflicting testimony is not generally considered to be
a ground for granting a new trial. People v Morris, 314 Mich App 399, 414; 886 NW2d 910
(2016). With regard to conflicting testimony, this Court has provided as follows:

       [c]onflicting testimony, even when impeached to some extent, is an insufficient
       ground for granting a new trial. [U]nless it can be said that directly contradictory
       testimony was so far impeached that it was deprived of all probative value or that
       the jury could not believe it, or [it] contradicted indisputable physical facts or
       defied physical realities, the trial court must defer to the jury’s determination.
       [Anderson, 322 Mich App at 632, quoting Musser, 259 Mich App at 218-219.]

In this case, we cannot find that the contradictory testimony was so “ . . . far impeached that it
was deprived of probative value or the jury could not believe it . . . .” Anderson, 322 Mich App
at 632. Accordingly, the jury’s verdict was not against the great weight of the evidence, and the
trial court properly denied defendant’s motion for a new trial. There being no abuse of
discretion, defendant is not entitled to relief on this issue.




                                               -4-
Affirmed.



                  /s/ Christopher M. Murray
                  /s/ Stephen L. Borrello
                  /s/ Amy Ronayne Krause




            -5-